      Case 2:13-cr-00312-KJM Document 163 Filed 08/26/21 Page 1 of 2

                                                                         FILED
                     XUNITED STATES DISTRICT COURT                 August 26, 2021
                     EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                  Case No. 13-cr-312-KJM

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
CURTIS DANE SANDERS,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CURTIS DANE SANDERS ,

Case No. 13-cr-312-KJM Charge 18 USC § 3582 , from custody for the following

reasons:

                     Release on Personal Recognizance

                     Bail Posted in the Sum of $

                            Unsecured Appearance Bond $

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other): To Be Released at 8 AM on 8/27/2021 to the

                        X   custody of Kristy Baker or a representative of the

                            Federal Defender’s Office

      Issued at Sacramento, California on August 26, 2021 at _2:43 pm__.

                                  By:   /s/ Carolyn K. Delaney

                                        Magistrate Judge Carolyn K. Delaney
Case 2:13-cr-00312-KJM Document 163 Filed 08/26/21 Page 2 of 2




                            2
